     Case 2:19-cv-00848-MCE-DMC Document 43 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIM DAVIS,                                        No. 2:19-CV-0848-MCE-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    MARION SPEARMAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion requesting a status update on his

19   action, ECF No. 31. On November 5, 2019, the district judge adopted the magistrate judge’s

20   findings and recommendations, finding that plaintiff’s complaint stated valid constitutional

21   claims. See ECF No. 21. On November 8, 2019, plaintiff submitted notice of submission of

22   service documents. See ECF No. 24. On February 8, 2020, plaintiff signed and submitted this

23   motion, seeking clarification as to why the Court had yet not directed service on defendants.

24   However, in the interim, the Court issued an order on February 13, 2020 finding service of the

25   complaint appropriate and directing e-service on the various defendants against whom plaintiff

26   ///

27   ///

28   ///
                                                        1
     Case 2:19-cv-00848-MCE-DMC Document 43 Filed 06/16/20 Page 2 of 2

 1   stated valid claims. See ECF No. 27. Therefore, the Court has in fact directed service and

 2   plaintiff’s motion is denied.

 3                  IT IS SO ORDERED.

 4

 5   Dated: June 15, 2020
                                                          ____________________________________
 6                                                        DENNIS M. COTA
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
